UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported) September 26, 2013 ONE WORLD HOLDINGS, INC. (Exact name of registrant as specified in its charter) File No. 0001017616 Nevada 87-0429198 (State of jurisdiction of Incorporation) (I.R.S. Employer Identification No.) 418 Bridge Crest Boulevard, Houston TX (Address of principal executive offices) (Zip Code) (866) 440-1470 (Registrants telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 8.01 Other Events. Effective as of September 26, 2013, the Board of Directors and holders of a majority of the shares of outstanding common stock of One World Holdings, Inc., a Nevada corporation (the “Company”), approved the One World Holdings, Inc. 2013 Stock Incentive Plan wherein up to 30,000,000 shares of the Company’s common stock with the purpose of encouraging and enabling officers, directors, consultants, and employees of the Company to acquire a proprietary interest in the Company. It is anticipated that providing such persons with a direct stake in the Company's welfare will assure a closer identification of their interests with those of the Company and its shareholders, thereby stimulating their efforts on the Company's behalf and strengthening their desire to remain with the Company. Item 9.01 Financial Statements and Exhibits. (d) Exhibits. Exhibit No.Description of Exhibit 10.12One World Holdings, Inc. 2013 Stock Incentive Plan SIGNATURES Pursuant to the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this Current Report to be signed on its behalf by the undersigned hereunto duly authorized. ONE WORLD HOLDINGS, INC. By: /s/ Corinda Joanne Melton Corinda Joanne Melton, Chief Executive Officer and Director September 26, 2013
